FILED
                              NOT FOR PUBLICATION
                                                                            OCT 18 2012
                       UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS


                              FOR THE NINTH CIRCUIT



AVRAHAM MORE-YOSSEF,                              No. 09-71690

                Petitioner,                       Agency No. A072-301-429

  v.

ERIC H. HOLDER JR., Attorney General,             MEMORANDUM *

                Respondent.




                        On Petition for Review of an Order of the
                           Department of Homeland Security

                              Submitted October 11, 2012 **
                                  Pasadena, California

Before:         KLEINFELD and McKEOWN, Circuit Judges, and QUIST, Senior
                District Judge.***

       Avraham More-Yossef, a native and citizen of Israel, petitions for review of an

order of the Department of Homeland Security reinstating a June 10, 2007, order of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable Gordon J. Quist, Senior United States District Judge
for the Western District of Michigan, sitting by designation.
removal against More-Yossef. We have jurisdiction under 8 U.S.C. § 1252 to review

reinstatements of prior orders of removal, see Morales-Izquierdo v. Gonzales, 486

F.3d 484, 495-98 (9th Cir. 2007) (en banc), and we dismiss in part and deny in part

the petition for review.

      The reinstatement order complies with immigration regulations. See 8 C.F.R.

§ 241.8.

      We lack jurisdiction to consider More-Yossef’s collateral challenge to his prior

expedited removal order. See Garcia de Rincon v. Dep’t of Homeland Sec., 539 F.3d

1133, 1136, 1138-39 (9th Cir. 2008).

      PETITION DISMISSED in part and DENIED in part.




                                          2